DETAILED ACTION
This action is in response to the application filed 8 November 2019, claiming benefit back to 25 July 2019.
	Claims 1 – 27 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 May 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of receiving first user input from a user, the first input indicating selection of a first change management tool from a set of change management tools provided by the change management platform; providing a first survey for display to the user, the first survey including one or more questions, the first survey being specific to the first change management tool selected by the user; calculating an overall value and a set of dimension values based on answer values assigned to answers in the set of answers selected by the user.  / These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. mitigating risks; managing relationships or transactions between people), by the performance of the limitations in the mind, but for the recitation of generic computer components. The claim limitations recite a user answering survey questions from a change management tool, which is for the purpose of mitigating risks regarding change management.  Further, the claims recite receiving and scoring the answers, and nothing in the claims, other than “a computer-implemented method” recited in the preamble, precludes the steps from practically being performed in the mind. The mere nominal recitation of a generic computer component does not take the claim limitation out of the organizing human activity and mental processes groupings.

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites the additional limitations of  a “computer-implemented method”, “receiving a first set of user answers comprising user input indicating user selection of a set of answers to the first survey” and “providing one or more reports for display to the user, each of the one or more reports comprising graphical representations based on the overall value and the set of dimension values”.  The receiving step is recited at a high level of generality (i.e., as a general means of gathering survey answers for use in the calculating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The providing one or more reports step is merely an ancillary part of such collection and analysis.  And the computer recited in the preamble that performs one or more of the steps is also recited at a high level of generality, and merely automates the comparison step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. 
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea1.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception.  In respect to exemplary dependent claims 2 – 9:
Claims 2 – 5 merely recite an additional abstract process step of determining a set of actions, and further defining how the actions are determined or further describing the actions;
Claim 6 merely describes the values;
Claim 7 merely repeats the abstract process of claim 1 with a different survey;
Claims 8 and 9 merely describe surveys as being pre-defined and updated by an administrator. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a computer, a non-transitory computer readable medium; a computing device] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry2  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically 
Applicant’s specification, at, e.g., paragraphs [0019], [0020], [0060]-[0065] provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation3.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            

Allowable Subject Matter
Claims 1 – 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action, and if said amendments did not make the claims obvious over or anticipated by prior art. 
	The closest prior art of record includes Arora (U.S. 2004/0117237), which discloses a change analysis system and method which allows business management to evaluate, plan, and implement successful business changes. By measuring human beliefs and behaviors, and analyzing these measured quantities, in three dimensions (termed dimensions "ZYX"), it accesses an organization's tendencies and can assist in developing management solutions to problems created by change; Hamilton (U.S. 2004/0103058); Bhasker et al. (U.S. 2006/0004821); Bhasker et al. (U.S. 2006/0004821); Barel et al. (U.S. 2006/0026054); Mehrotra et al. (U.S. 2007/0061191); Tait et al. (U.S. 2007/0294118) and Christiansen et al. (U.S. 2008/0255912).
	However, with respect to exemplary independent claim 1, the closest prior art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to providing a first survey for display to the user, the first survey including one or more questions, the first survey being specific to the first change management tool selected by the user and calculating an overall value and a set of dimension values based on answer values assigned to answers in the set of answers selected by the user. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Arora (U.S. 2004/0117237);
Hamilton (U.S. 2004/0103058); 
Bhasker et al. (U.S. 2006/0004821); 
Bhasker et al. (U.S. 2006/0004821); 
Barel et al. (U.S. 2006/0026054); 
Mehrotra et al. (U.S. 2007/0061191); 
Tait et al. (U.S. 2007/0294118);
Christiansen et al. (U.S. 2008/0255912)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
    

    
        1 See, e.g. Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016), in which the court held that “Information as such is an intangible... Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas... In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category...  And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”.
        
        2 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        3 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).